Citation Nr: 0947379	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-10 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a chronic heart 
disorder to include coronary artery disease claimed as a 
result of Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had certified active service from May 1962 to May 
1966 and additional duty with the Wyoming Army National 
Guard.  The Veteran served in the Republic of Vietnam.  He 
was reported to have participated in combat.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Atlanta, Georgia, Regional Office (RO) that denied service 
connection for depression, PTSD and a heart disorder to 
include coronary artery disease.  In October 2009, the 
Veteran was afforded a hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO.  

The issue of service connection for a chronic heart disorder 
to include coronary artery disease is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the Veteran 
if further action is required on his part.  

The Veteran has advanced contentions on appeal that the Board 
interprets as an informal claim for a total rating for 
compensation purposes based on individual unemployability.  
It appears that the RO has not had an opportunity to act upon 
the claim.  Therefore, the issue is referred to the RO for 
action as may be appropriate.  


FINDINGS OF FACT

1.  The transcript of the October 2009 hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO 
reflects that the Veteran expressly withdrew his claim of 
entitlement to service connection for depression.  

2.  PTSD has been shown to have originated during active 
service.  


CONCLUSIONS OF LAW

1.  The issue of the Veteran's entitlement to service 
connection for depression has been withdrawn and no 
allegation of error of fact or law remains.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).  

2.  PTSD was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Depression

At the October 2009 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the Veteran expressly 
stated that he wished to withdraw his claim of entitlement to 
service connection for depression.  A Veteran may withdraw 
his substantive appeal in writing at any time prior to the 
Board's promulgation of a decision.  38 C.F.R. § 20.204 
(2009).  The Board finds that the Veteran has effectively 
withdrawn his April 2007 substantive appeal.  Therefore, the 
Board concludes that no allegation of fact or law remains as 
to the issue of service connection for depression.  In the 
absence of such assertions, the appeal should be dismissed.  
38 U.S.C.A. § 7105(d) (5) (West 2002).  

II.  PTSD

In the decision below, the Board grants service connection 
for chronic PTSD.  This action represents a complete grant of 
the benefit sought on appeal.  As such, no discussion of VA's 
duty to notify and assist is necessary.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes a diagnosis 
of PTSD during service and the claimed stressor is related to 
that service, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2009).  

The service treatment records are negative for PTSD but his 
service personnel records state that he was stationed at 
George Air Force Base, California, from November 13, 1962, to 
July 20, 1964; he served in the Republic of Vietnam; and he 
participated in combat from October 14, 1965, to November 24, 
1965, while in Vietnam.  A December 21, 1962, USAF 
Accident/Incident Report (AF Form 711) conveys that a pilot 
was killed when his F-104C fighter aircraft crash landed at 
George Air Force Base, California.  

A January 2005 VA mental health clinic treatment record notes 
that the Veteran complained of Vietnam-related nightmares and 
a startle reaction.  He presented a history of having been a 
fighter aircraft crew chief while in Vietnam and witnessing 
"enemies being cut to pieces by machine guns."  A 
provisional diagnosis of PTSD was advanced.  

A January 2005 VA psychiatric evaluation notes that the 
Veteran presented a history of witnessing both a fatal 
aircraft crash during active service prior to going to the 
Republic of Vietnam and a "massacre of Vietnamese people" 
while in the Republic of Vietnam.  The Veteran was diagnosed 
with chronic PTSD and not otherwise specified depression.  

An August 2006 VA treatment record states that the Veteran 
was diagnosed with PTSD and a not otherwise specified 
depressive disorder.  A May 2007 VA treatment record 
clarifies that the Veteran was "diagnosed with Depressive 
Disorder NOS and PTSD from combat trauma during the Vietnam 
War."  

In his October 2009 Statement in Support of Claim for Service 
connection for PTSD (VA Form 21-0781), the Veteran conveyed 
that he had observed the crash of a F-104 fight aircraft in 
December 1964; assisted in the recovery of the pilot's 
remains; was stationed at Da Nang Air Force Base, Republic of 
Vietnam, when the base was attacked by North Vietnamese 
forces; and witnessed the killing of approximately 50 enemy 
soldiers within the base's perimeter.  

At the October 2009 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the Veteran clarified 
that he believed that the fatal aircraft crash at George Air 
Force Base, California, had occurred in 1962.  He stated that 
his treating VA doctors diagnosed him with PTSD based upon 
his witnessing the 1962 aircraft crash and his combat 
experiences.  

The Board has reviewed the probative evidence of record 
including the Veteran's testimony and written statements on 
appeal.  The Veteran served in the Republic of Vietnam.  His 
service personnel records note that he participated in combat 
and was at George Air Force Base at the time of the fatal 
aircraft crash.  Treating VA physicians have diagnosed the 
Veteran with PTSD secondary to his Vietnam War combat 
experiences.  In the absence of any competent evidence to the 
contrary, the Board concludes that service connection for 
chronic PTSD is warranted.  


ORDER

The Veteran's appeal from the denial of service connection 
for depression is dismissed.  

Service connection for chronic PTSD is granted.  

REMAND

The Veteran asserts that service connection is warranted for 
a heart disorder, to include coronary artery disease as the 
claimed disorder was incurred secondary to the stress 
associated with his PTSD or, in the alternative, as the 
result of his Agent Orange exposure while in the Republic of 
Vietnam.  

In reviewing the Veteran's service treatment records, the 
Board notes that the documentation contains the report of a 
January 1981 Army National Guard physical examination for 
service entrance and Wyoming Army National Guard treatment 
records dated in 1981 and 1982.  The Veteran's complete 
periods of active duty, active duty for training, and 
inactive duty with the Wyoming Army National Guard have not 
been verified.  The VA should obtain all relevant military 
treatment records and other documentation which could 
potentially be helpful in resolving the Veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In a May 2006 Improved Pension Eligibility Verification 
Report (Veteran with No Children), (VA Form 21-0516-1), the 
Veteran reported that he was in receipt of Social Security 
Administration (SSA) disability benefits.  Documentation of 
the Veteran's SSA award of disability benefits and the 
evidence considered by the SSA in granting the Veteran's 
claim is not of record.  The United States Court of Appeals 
for Veterans Claims (Court) has clarified that the VA's duty 
to assist the Veteran includes an obligation to obtain the 
records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 
187-188 (1992).  

The Veteran has not been afforded a VA examination for 
compensation purposes which addresses his chronic 
cardiovascular disorder.  The VA's duty to assist includes, 
in appropriate cases, the duty to conduct a thorough and 
contemporaneous medical examination which is accurate and 
fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).   

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that (1) it verify the 
Veteran's complete periods of active 
duty, active duty for training, and 
inactive duty for training with the 
Wyoming Army National Guard and (2) 
forward all available service medical 
records associated with such duty for 
incorporation into the record.  

2.  Contact the SSA and request that it 
provide copies of all records developed 
in association with the Veteran's award 
of disability benefits for incorporation 
into the record.  

3.  Then schedule the Veteran for a VA 
examination to accurately determine the 
nature and etiology of the Veteran's 
chronic cardiovascular disabilities.  The 
claims folder should be made available 
and reviewed by the examiner.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
opine as to whether it is at least as 
likely than not that any heart disability 
found to be present is related to or had 
its onset in service or within one after 
discharge, is related to his presumed 
Agent Orange exposure or was caused or 
aggravated by his service-connected 
psychiatric disability.  

4.  Then readjudicate the Veteran's heart 
disability claim, to include coronary 
artery disease claimed as a result of 
Agent Orange exposure with express 
consideration of the provisions of 38 
C.F.R. §§ 3.307, 3.309, 3.310(a); the 
Court's holding in Allen v. Brown, 7 Vet. 
App. 439 (1995); and the United States 
Court of Appeals for the Federal 
Circuit's (Federal Circuit) holding in 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  If the benefit sought on 
appeal remain denied, the Veteran should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the Veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


